DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al (US Patent No. 11,347,466) in view of Otani (Pub. No.: US 2020/0064723).
	Regarding claim 1, referring to Figures 1-7 and 10, Iversen et al teaches a light shaping assembly (i.e., a light shaping assembly 300, Figs. 2, 3 and 5), comprising: 
a printed circuit board (PCB)(i.e., a printed circuit board, Figs. 2, 3 and 5) ; and 
a two-dimensional (2D) array (i.e., a two-dimensional array 502, Figs. 2, 3 and 5) formed of a plurality of rows, each row comprising a plurality of light sources (i.e., light sources 310a-310d, Figs. 2, 3 and 5) mounted on the PCB, each light source comprising a pair of supporting pins for mounting the light source on the PCB (i.e., Figures 1-7 and 10, col. 5, lines 1-67, col. 6, lines 1-67, col. 7, lines 1-29, col. 8, lines 19-52, col. 9, lines 6-67, col. 10, lines 1-41), and col. 17, lines 40-47).
Iversen et al differs from claim 1 in that he fails to specifically teach the supporting pins of each light source being bent at an angle increasing as a function of a distance between each light source and a selected point on the PCB so that light beams emitted by the light sources are collectively directed toward a common target. However, Otani in Pub. No.: US 2020/0064723 teaches the supporting pins of each light source (i.e., light sources 31 and 41, Figs. 2, 3, 10 and 11) being bent at an angle increasing as a function of a distance between each light source and a selected point on the PCB so that light beams emitted by the light sources are collectively directed toward a common target (i.e., Figures 2, 3, 10 and 11, page 2, paragraphs [0034]-[0037], and page 3, paragraphs [0038]-[0044]). Based on this teaching, it would have been obvious to one having skill in art at the time the invention was made to incorporate the supporting pins of each light source being bent at an angle increasing as a function of a distance between each light source and a selected point on the PCB so that light beams emitted by the light sources are collectively directed toward a common target as taught by Otani in the system of Iversen et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the loss of optical signal  and improving the performance of the system.
Regarding claim 2, the combination of Iversen et al and Otani teaches  
wherein the selected point on the PCB is a center of the PCB (i.e., Figs. 2, 3 and 5 of Iversen et al, and Figs. 2, 3, 10 and 11 of Otani).
Regarding claim 3, the combination of Iversen et al and Otani teaches  
wherein the common target is a projector lens (i.e., projector lens 308, Fig. 3 of Iversen et al).
Regarding claim 6, the combination of Iversen et al and Otani teaches  wherein each light source is held above a top surface of the PCB by its pair of supporting pins (i.e., Figs. 2, 3 and 5 of Iversen et al, and Figs. 2, 3, 10 and 11 of Otani).
Regarding claim 7, the combination of Iversen et al and Otani teaches  wherein: the supporting pins are solder leads; and the light sources are soldered on the PCB (i.e., Figs. 2, 3 and 5 of Iversen et al, and Figs. 2, 3, 10 and 11 of Otani).
Regarding claim 8, the combination of Iversen et al and Otani teaches  wherein a number of rows of the 2D array is equal to a number of light sources in each row (i.e., Figs. 2, 3 and 5 of Iversen et al).
Regarding claim 9, the combination of Iversen et al and Otani teaches wherein a number of rows of the 2D array is not equal to a number of light sources in each row (i.e., Figs. 2, 3 and 5 of Iversen et al, and Figs. 2, 3, 10 and 11 of Otani).
Regarding claim 10, the combination of Iversen et al and Otani teaches wherein: each light beam has a respective beam width; an intensity of each light beam is at its maximum at a center of the respective beam width; and the supporting pins of each light sources are bent so that the center of each respective beam width is directed toward the common target (i.e., Figs. 2, 3 and 5 of Iversen et al, and Figs. 2, 3, 10 and 11 of Otani).
Regarding claim 11, the combination of Iversen et al and Otani teaches wherein the 2D array forms a rectangular matrix (i.e., Figs. 2, 3 and 5 of Iversen et al).
Regarding claim 12, the combination of Iversen et al and Otani teaches wherein each light source is adapted to emit a corresponding light pixel (i.e., Figs. 2, 3 and 5 of Iversen et al).
Regarding claim 13, the combination of Iversen et al and Otani teaches wherein: each respective light source is connectable to a source of a respective digital data stream; and each respective light pixel emitted by the respective light source carries the respective digital data stream (i.e., Figs. 2, 3 and 5 of Iversen et al).

4.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al (US Patent No. 11,347,466) in view of Otani (Pub. No.: US 2020/0064723) and further in view of Somashankarappa (US Patent No. 10,067,412).
Regarding claim 4, the combination of Iversen et al and Otani differs from claim 4 in that it fails to specifically teach the light sources are light emitting diodes (LED). However, Somashankarappa in US Patent No. 10,067,412 teaches the light sources are light emitting diodes (LED)(i.e., printed circuit board PCB 106 with light source are LEDs 17, Fig. 1)(i.e., Figure 1, col. 2, lines 1-67, and col. 3, lines 52-67). Based on this teaching, it would have been obvious to one having skill in art at the time the invention was made to incorporate the light sources are light emitting diodes (LED) as taught by Somashankarappa in the system of the combination of Iversen et al and Otani. One of ordinary skill in the art would have been motivated to do this since allowing providing energy efficiencies and reducing cost of the system and improving the performance of the system.
Regarding claim 5, the combination of Iversen et al, Otani and Somashankarappa teaches wherein each LED is in a T-1 3/4 package (i.e., PCB with LED 106, Fig. 1 of Somashankarappa).

                                                     Conclusion
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heym et al (Pub. No.: US 2009/0046252) discloses projector of an information display system in vehicles.

6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636